Citation Nr: 1038535	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  

4.  Entitlement to service connection for low back disability, 
including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 
2005 with additional prior periodic service in the National 
Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut dated in May 2006 and May 2007.


REMAND

The Veteran alleges that his hearing loss and knee disabilities 
are more severe than the current ratings reflect.  Specifically, 
he urges that the he has increased trouble with his hearing in 
real life situations with background noise and reduced visual 
cues as well as with female voices and higher frequencies.  He 
recently described being unable to hear everyday alarms and 
beeps.  

The most recent VA examinations were conducted in November 2005 
(general medical) December 2005 (audio), and the most recent 
treatment records in the claims folder are dated in May 2006.  
The Board finds these records insufficient to make a 
determination as to the current manifestations of service-
connected bilateral hearing loss disability and knee disability.  

Where a veteran asserts that a disability has worsened since his 
last VA examination, and the last examination is too remote to 
constitute a contemporaneous examination, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus new VA examinations are required 
to determine the current disability level.  However, as the Board 
notes that in 2006, prior to his asserting that his 
manifestations were more severe, the Veteran failed to report for 
examination, he is cautioned that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate with 
VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

As to the claim of entitlement to service connection for low back 
disability, the Veteran contends that he has current disability 
due to general overuse as well as secondary to service-connected 
disabilities, to include bilateral knee and left foot 
disabilities.  VA examination in November 2005 yielded a 
diagnosis of mechanical low back pain.  X-ray films suggested the 
presence of spondylolysis at L5, to be confirmed by oblique 
images if clinically necessary.  The Board observes that this 
examination was performed without the benefit of claims folder 
review.  The subsequent treatment records show ongoing complaints 
of low back pain.  Under the circumstances, the Board finds that 
a VA examination with opinion is warranted.  Again, the Veteran 
is cautioned as to the importance of attending the examination.  
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original claim for 
compensation, the claim will be decided based on the evidence of 
record.  38 C.F.R. § 3.655 (b) (2009).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
bilateral hearing loss and knee 
disabilities during the period of the 
claims and any additional records 
pertaining to post-service treatment or 
evaluation of the Veteran's low back 
disability.

2.  Then, the Veteran should be afforded 
examinations by examiners with sufficient 
expertise to determine the current nature 
and severity of his service-connected 
bilateral hearing loss and knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiners.  The examiners should provide 
opinions regarding the effect of the 
Veteran's disabilities on his ability to 
work.  The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiners.  In 
addition to providing the required test 
results, the audio examiner should provide 
an assessment of the impact of the 
Veteran's bilateral hearing loss disability 
on his daily activities and occupational 
functioning.

3.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
current low back disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present low back disability 
as to whether there is a 50 percent or 
better probability that the disability is 
related to the Veteran's active service or 
to service-connected bilateral knee and 
left foot disabilities.  

A complete rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

